Citation Nr: 0301939	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-22 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a left 
herniorrhaphy with left inguinal hernia, currently evaluated 
as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought.  The veteran filed a timely appeal, but before the 
Board had an opportunity to review the veteran's claim, he 
was granted an increased 10 percent evaluation for his 
service-connected residuals of a herniorrhaphy with a left 
inguinal hernia.  The veteran apparently elected to continue 
his appeal, albeit without further representation, and in 
August 2002, the Board determined that there existed 
additional evidence consisting of records from the United 
States Social Security Administration (SSA) which had not 
been obtained.  

Accordingly, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board undertook additional development in 
order to obtain those records.  The development was 
completed, and the veteran was provided with the required 
notice of development as required by Rule of Practice 903 (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  There is no indication that the 
veteran responded to the notice, and the case has been 
returned to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran's residuals of a herniorrhaphy with left 
inguinal hernia are objectively shown to involve 
postoperative, recurrent symptoms, which are readily 
reducible and well-supported by a truss or belt.  

CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for residuals of a herniorrhaphy with left inguinal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.114, Diagnostic Code 7338 (2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that his residuals of a 
herniorrhaphy with left inguinal hernia are of greater 
severity than reflected by the currently assigned 10 percent 
evaluation.  Accordingly, he asserts that he should be 
entitled to an evaluation in excess of 10 percent for that 
disability.  In such cases, the VA has a duty to assist the 
claimant in developing evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that in light of the 
determination reached here, the VA's redefined duty to notify 
and assist the veteran has been fulfilled with respect to the 
issue of entitlement to an evaluation in excess of 10 percent 
for residuals of a herniorrhaphy with left inguinal hernia.  
The Board finds that the veteran has been provided with 
adequate notice of the evidence needed to substantiate his 
claim for an increased rating for that disability.  The 
veteran has also been provided with notice of what evidence 
the VA would obtain, and the evidence he was to provide.  In 
that regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the subsequent 
statement of the case, and supplemental statement of the 
case, as well as in multiple correspondence to the veteran 
dated in March 2000, August 2002, and September 2002, have 
effectively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  The Board finds that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  By that correspondence, the 
veteran was advised of the evidence necessary to substantiate 
his claim for entitlement to an increased rating for 
residuals of a herniorrhaphy with a left inguinal hernia, and 
what evidence was necessary to show that such disorder was of 
greater severity than reflected by the currently assigned 10 
percent evaluation.  He was effectively informed of what 
evidence the VA would attempt to obtain, and what evidence he 
was responsible for providing.  In addition, via the above-
captioned documents, the veteran was advised of the relevant 
statutes and regulations as were applicable to his claim, and 
of his rights and duties under the VCAA.  Further, in light 
of the evidence recently obtained, the Board finds that the 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  See Quartuccio, supra.  

With respect to the issue addressed here, the Board concludes 
that all relevant facts have been properly developed.  In 
short, the Board finds that all evidence necessary for an 
equitable disposition of the issue of entitlement to an 
evaluation in excess of 10 percent for residuals of a 
herniorrhaphy with a left inguinal hernia has been obtained.  
The evidence of record includes the veteran's service medical 
records, post-service civilian and VA clinical treatment 
records, records received from the SSA, a report of a VA 
rating examination, and statements offered by the veteran in 
support of his claim.  In addition, the Board observes that 
the veteran appeared before a Hearing Officer at the RO and 
presented personal hearing testimony in support of his claim 
in November 2000.  

The veteran has been examined by a VA rating examiner 
addressing the severity of his residuals of a herniorrhaphy 
and left inguinal hernia, and the Board finds that in light 
of the information contained within the post-service clinical 
treatment records, a sufficiently accurate picture of the 
veteran's service-connected hernia exists so as to allow for 
an equitable determination of that issue without requiring 
that further development be undertaken.  Accordingly, in 
light of the foregoing, the Board concludes that scheduling 
the veteran for further rating examinations or to obtain 
additional clinical treatment records would likely result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  

In addition, the Board is unaware of any additional relevant 
evidence which is available in connection with this claim, 
and concludes that all reasonable efforts have been made by 
the VA to obtain the evidence necessary to substantiate the 
veteran's claim for an evaluation in excess of 10 percent for 
residuals of a herniorrhaphy with a left inguinal hernia.  
Accordingly, no further assistance to the veteran regarding 
the development of evidence is required, and would otherwise 
be unproductive.  

Historically, service connection for residuals of a 
herniorrhaphy with a left inguinal hernia was established by 
a March 1967 rating decision.  At that time, the veteran was 
noted to have undergone a left herniorrhaphy for a left 
inguinal hernia, and after a period of convalescence for 
which he was assigned a temporary 100 percent evaluation 
under the provisions of 38 C.F.R. § 4.30, he was assigned a 
noncompensable evaluation.  In December 1998, the veteran 
filed a claim for an increased rating.  His claim was 
initially denied by a November 1999 rating decision, and this 
appeal followed.  After receipt of the veteran's timely 
notice of disagreement (NOD) and after issuance of a 
statement of the case (SOC), he appeared at a personal 
hearing before a Hearing Officer at the RO in November 2000.  
Statements made at the personal hearing were interpreted as a 
timely appeal.  

Before the veteran's case was referred to the Board, however, 
by a November 2001 rating decision, he was granted an 
increased 10 percent evaluation for his left inguinal hernia, 
effective from December 1, 1998.  The veteran's appeal was 
continued, and in August 2002, the Board determined that 
additional development of the case was necessary.  
Specifically, the Board became aware that the veteran was 
receiving SSA benefits, but records pertaining to those 
benefits had not been sought or obtained.  Accordingly, 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board undertook to obtain the identified 
SSA records and associate them with the claims file.  The 
requested development was completed, the veteran was provided 
with the required notice, and the case has been returned to 
the Board for resolution.  The Board also notes that via 
letter dated in June 2000, the veteran's service 
representative informed the RO that it was withdrawing from 
the veteran's case pursuant to the authority granted by 
38 C.F.R. § 20.608.  According to the service representative, 
the veteran had been informed that his appeal "was 
groundless" and that he should withdraw his NOD.  There was 
no indication that the veteran wished to withdraw his NOD, 
and the appeal was allowed to proceed.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  Where entitlement to service connection has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Further, where there is a question as to 
which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

Inguinal hernias and residuals of herniorrhaphies are 
evaluated under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2002).  Under those criteria, 
assignment of a 10 percent evaluation is contemplated upon a 
showing of symptomatology indicative of a postoperative, 
recurrent hernia, which is readily reducible and well 
supported by a truss or belt.  A 30 percent evaluation is 
warranted upon a showing of a small, postoperative, recurrent 
hernia, or not operated irremediable hernia which is not 
remediable, not well supported by a truss or belt, or is not 
readily reducible.  Upon a showing of a large, postoperative, 
recurrent hernia, which is not well supported under ordinary 
conditions and not readily reducible or considered 
inoperable, a 60 percent evaluation is assigned.  A 60 
percent evaluation is the highest rating available under 
Diagnostic Code 7338.  A note to Diagnostic Code 7338 
provides for assignment of an additional 10 percent rating 
for certain situations involving bilateral inguinal hernias.  
Id.  In the present case, however, the veteran's service-
connected inguinal hernia only involves the left side, and 
the provision for the additional 10 percent rating is 
therefore not for application.  

VA clinical treatment records dating from June 1994 through 
August 1999 show that the veteran was an unemployed cook, and 
reported having been unemployed since January 1999.  The 
clinical treatment records disclose that the veteran was seen 
for a variety of physical complaints during that period.  
Aside from noting that the veteran had a past medical history 
of inguinal hernia repair in 1967, he was not shown to have 
undergone any treatment for a left inguinal hernia or related 
disorders.  A treatment note dated in September 1998 shows 
that the veteran was then negative for a hernia.  He was 
noted to have testicular pain and masses at that time, but 
the possibility of such symptoms being indicative of a hernia 
was considered unlikely.  

The records obtained from the SSA disclose that the veteran 
was found to be temporarily disabled due to a variety of 
physical problems, but aside from noting a history of a left 
inguinal hernia, such disability was not otherwise mentioned.  
The SSA records include duplicate VA clinical treatment 
records and private medical records reflecting treatment and 
examination conducted at the direction of the SSA.  The 
report of a comprehensive medical examination conducted in 
February 1999 did not contain any findings pertaining to a 
left inguinal hernia, other than noting a past medical 
history of hernia repair, and the veteran did not complain of 
any symptoms relating thereto.  

At his personal hearing, the veteran testified that friends 
had advised him that he should be able to "get something" 
for his service-connected hernia, and he accordingly filed a 
claim for an increased rating.  The veteran indicated that he 
generally avoided engaging in heavy lifting, and that on 
occasions in which he did perform lifting exercises, he would 
experience flare-ups of his hernia.  He claimed that he 
experienced testicular problems as a result of his hernia.  
According to the veteran, he had been diagnosed with 
epididymitis or swelling of the testicles, and he opined that 
such disorder may have been related to his hernia.  

The veteran was afforded a VA rating examination in September 
2001.  The report of that examination shows that the veteran 
had been diagnosed with a left inguinal hernia in service, 
and had undergone a left herniorrhaphy in 1967.  The veteran 
complained of experiencing increasing inguinal pain, and 
indicated that he was only able to walk for two blocks at a 
time due to persistent pain.  At the time of the examination, 
the veteran reported experiencing mild pain symptoms in his 
inguinal area.  On examination, the veteran's penis and 
testicles were essentially described as normal without any 
appreciable testicular masses or pain.  The veteran was noted 
to have a 3.5-centimeter (cm) inguinal scar, which was 
characterized as "clean, dry, intact, and barely visible, 
and without erythema or tenderness to palpation."  The 
veteran was found to have a small left inguinal hernia, which 
was appreciable only with a Valsalva maneuver.  The hernia 
was characterized as being easily reducible, and there was no 
tenderness to palpation during the examination.  The lower 
abdominal musculature showed no appreciable laxity with rest 
or with the Valsalva maneuver.  There was no hernia found on 
the right.  The examiner concluded with a diagnosis of mild 
left inguinal hernia, easily reducible, without tenderness, 
and post left inguinal herniorrhaphy in 1967.  

The Board has evaluated the foregoing, and must conclude that 
the currently assigned 10 percent evaluation for residuals of 
a herniorrhaphy with a left inguinal hernia is appropriate, 
and that the preponderance of the evidence is against 
assignment of a higher rating under any diagnostic code.  
Aside from noting a past medical history of a left inguinal 
hernia repair in 1967, the VA and SSA clinical treatment 
records are completely negative for any findings or other 
observations relating to the veteran's service-connected left 
inguinal hernia.  The testicular masses the veteran was noted 
to experience were not found to have been the result of any 
hernias.  

The report of the September 2001 VA rating examination is the 
only medical evidence of record to address the severity of 
the veteran's service-connected residuals of a left 
herniorrhaphy and his left inguinal hernia.  The veteran 
complained of increasing groin pain and an inability to walk 
for great distances as a result, but no such symptoms were 
objectively shown at the time of the examination.  He was 
shown to have a small left inguinal hernia, which was not 
tender to palpation.  The examiner concluded that the veteran 
had a mild left inguinal hernia which was easily reducible 
and non-tender to palpation.  The Board finds that such 
symptomatology is most consistent with the criteria for a 
noncompensable evaluation under Diagnostic Code 7338.  

Under Diagnostic Code 7338, a small reducible hernia without 
true hernia protrusion warrants assignment of a 
noncompensable evaluation.  The veteran was not shown to have 
any true hernia protrusion, and the left inguinal hernia was 
characterized as small and easily reducible.  Accordingly, 
under a strict interpretation of the criteria found at 
Diagnostic Code 7338, a noncompensable evaluation would be 
appropriate.  

The veteran has complained of experiencing pain in connection 
with his left inguinal hernia, and given that he had 
undergone a left herniorrhaphy, such might be considered 
consistent with the criteria for assignment of a 10 percent 
evaluation under Diagnostic Code 7338.  In any event, the 
criteria for assignment of a 30 percent evaluation are 
clearly not met.  The veteran is not required to use a truss 
or belt, and indeed, his hernia was only appreciable when 
performing a Valsalva maneuver.  It was not otherwise readily 
apparent, according to the VA rating examiner.  Therefore, 
based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for his residuals 
of a herniorrhaphy and a left inguinal hernia.  His appeal 
with respect to that issue must therefore be denied.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2002) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected 
residuals of a herniorrhaphy with a left inguinal hernia have 
caused marked interference with employment, have necessitated 
frequent (or any) periods of hospitalization following 
service, or otherwise render impracticable the application of 
the regular schedular standards.  The Board observes that 
while the veteran has been found by the SSA to be temporarily 
disabled and unable to secure gainful employment, such 
findings were not based on his service-connected hernia 
disability.  The SSA does not appear to have considered the 
veteran's left inguinal hernia in rendering its decision.  To 
the extent that the veteran experiences significant 
functional impairment, such has been shown to have been the 
result of a host of nonservice-connected disabilities rather 
than his service-connected left inguinal hernia.  Further, 
the Board does not dispute the veteran's contentions that his 
residuals of a herniorrhaphy and a left inguinal hernia have 
caused him to experience occasional pain and/or discomfort.  
Even so, such complaints have been taken into consideration 
in the decision to assign the 10 percent evaluation for his 
left inguinal hernia.  In other words, the Board finds that 
the regular schedular standards contemplate the 
symptomatology shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's 
residuals of a herniorrhaphy with a left inguinal hernia.  
The Board has not found, however, such disability to be of 
such degree of severity as to warrant assignment of a higher 
rating on a schedular basis.  Likewise then, referral for 
consideration of an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a herniorrhaphy with left inguinal hernia is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

